In a suit at law upon a promissory note where the only plea interposed to the declaration is payment, the allegations of the declaration setting forth the facts of plaintiff's case are admitted to be true by the defendant's affirmative plea and it becomes unnecessary for the plaintiff to adduce any proof of the making, execution or endorsement of the note as alleged in the declaration. Fowler v. Industrial Acceptance Corp.,101 Fla. 259, 234 Sou. Rep. 60, 6th headnote.
The only plea in this case was a simple plea of payment, the truth of which plea was upon the defendant to establish. The case was duly submitted and tried before a jury and the sole issue of payment presented by the pleadings was thereupon found by the jury in favor of the plaintiff against the defendant.
An examination of the bill of exceptions shows that the evidence was conflicting. So there is no warrant for an appellate Court to undertake to set aside the jury's verdict in view of the nature of the conflicts in the evidence adduced on the simple issue presented for determination at the trial. The judgment must therefore be affirmed.
Affirmed.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J. J., concur. *Page 108